302 S.E.2d 774 (1983)
STATE of North Carolina
v.
Robert Holland GREER.
No. 560PA82.
Supreme Court of North Carolina.
May 31, 1983.
*776 Rufus L. Edmisten, Atty. Gen. by Asst. Atty. Gen. Christopher P. Brewer, Raleigh, for the State-appellant.
Chambers, Ferguson, Watt, Wallas, Adkins & Fuller, P.A. by James E. Ferguson, II, Charlotte, for the defendant-appellee.
*777 COPELAND, Justice.
In its first argument the State asserts that the majority opinion of the Court of Appeals was in error by holding that G.S. 14-230, so far as it applies to magistrates, was repealed by implication through the enactment of G.S. 7A-173 and G.S. 7A-376. In this State "repeal by implication" is not a favored rule of statutory construction. Commissioner of Insurance v. Automobile Rate Office, 294 N.C. 60, 241 S.E.2d 324 (1978). However, if two statutes are truly irreconcilably in conflict it is logical that the later statute should control, resulting in a repeal of the earlier statute. In the case sub judice G.S. 7A-173 and G.S. 7A-376 are not irreconcilably in conflict with G.S. 14-230.
In State v. Hockaday, 265 N.C. 688, 144 S.E.2d 867 (1965) this Court held that the legislature's decision to bring justices of the peace within the scope of a removal from office statute did not exempt them from indictment and prosecution under G.S. 14-230. We find that the reasoning in Hockaday controls the first issue in this case.
G.S. 7A-173 and G.S. 7A-376 fall within Chapter 7A titled, "Judicial Department" and provide for the censure, suspension or removal of those magistrates who are guilty of misconduct in office. On the other hand, G.S. 14-230 falls within Chapter 14 which is titled "Criminal Law" and provides for criminal punishment for misconduct in office. As Justice (later Chief Justice) Bobbitt pointed out in State v. Hockaday, 265 N.C. 688, 144 S.E.2d 867 (1965), G.S. 14-230 applies to misconduct in office unless another statute provides for the "indictment" of the officer. Neither G.S. 7A-173 nor G.S. 7A-376 provide for criminal charges to be brought against a magistrate who is guilty of misconduct in office. As a result, we do not find that the legislature intended to exempt magistrates from indictment and criminal prosecution under G.S. 14-230 when it included magistrates under the sanctions of G.S. 7A-173 and G.S. 7A-376. The Court of Appeals' opinion holding that G.S. 14-230 was repealed by implication is therefore in error.
As a result of this decision we must address the question of whether there was sufficient evidence to warrant submitting this case to the jury and to sustain the jury's verdict of guilty. The defendant's motion to dismiss for insufficiency of the evidence is tantamount to a motion for nonsuit. State v. Cooper, 275 N.C. 283, 167 S.E.2d 266 (1969). Such a motion "in a criminal case requires a consideration of the evidence in the light most favorable to the State, and the State is entitled to every reasonable intendment and every reasonable inference to be drawn therefrom." State v. Thomas, 296 N.C. 236, 244, 250 S.E.2d 204, 208 (1978). See also: State v. Williams, 307 N.C. 452, 298 S.E.2d 372 (1983). Viewing the evidence in the light most favorable to the State, the trial court must determine whether there is "substantial evidence" to support each element of the offense. State v. Evans, 279 N.C. 447, 183 S.E.2d 540 (1971). "Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion." State v. Smith, 300 N.C. 71, 78, 265 S.E.2d 164, 169 (1980). (Emphasis added.) We have reviewed the record in this case and find that there was substantial evidence of each element of the offense from which the jury could reasonably find this defendant guilty of corruptly violating his oath of office.
In his brief the defendant contends that there was not substantial evidence to support two key elements of the State's case: (1) that the defendant unlawfully placed Larry Hafner in jail for contempt of court and (2) that the defendant's actions were a wilful and corrupt attempt to extort two hundred dollars ($200.00) from Mr. Hafner. We disagree with the defendant and address each contention separately. First, under the indictment in this case all the State had to show was that the defendant placed Mr. Hafner in jail in order to extort and collect from him two hundred dollars ($200.00). Although the record indicates that the defendant would have been justified in jailing Mr. Hafner on a contempt charge, it is undisputed that Mr. Hafner *778 was jailed without ever being charged with any crime. The State's evidence also indicates that at the time Mr. Hafner's stepfather arrived to post bond the defendant knew he had not jailed Hafner for contempt but instead was holding him for two hundred dollars ($200.00) for a windshield that had been damaged. It is also undisputed that the defendant instructed one of the attending officers to change the disposition of Mr. Hafner's confinement from "contempt" to "hold till sober" after Mr. Hafner paid two hundred dollars ($200.00) in order to secure his release. Considering these facts in the light most favorable to the State, a jury could reasonably conclude that Mr. Hafner was jailed at the direction of the defendant and that the defendant was fully aware that Mr. Hafner remained confined without a charge ever being filed against him. Therefore, there was substantial evidence that Mr. Hafner was confined in jail unlawfully by the defendant.
Secondly, the State presented evidence that the defendant refused to issue a criminal warrant against Mr. Hafner and said he "would handle it his way." Rebecca Carroll Cox, one of the victims, testified that the defendant called her the next day (Sunday) on the phone and told her she could come and get the money for her broken windshield. When Ms. Cox requested that the defendant send her a cashier's check he said, "No, I don't want any records of it because I handled it in an underhanded way." Ms. Cox's father, Mr. Ottie Carroll, testified that he returned to Caldwell County to pick up the money for the damaged windshield and that prior to receiving any money the defendant asked him to write his superior (Senior Resident Superior Court Judge Forrest Ferrell) a letter commending the defendant on the fine way the entire matter was handled. Mr. Carroll also stated that the defendant gave him one hundred and twenty-five dollars ($125.00) and said the rest was to cover court costs. The evidence shows that no charge was ever filed, so no court costs would have been owed. Mr. Carroll testified further that the defendant refused a receipt for the money paid to Mr. Carroll because he didn't want any receipt in this case and because the money was "hot" and he wanted to be careful. It is uncontradicted that Larry Hafner was not released from jail until he posted what he thought was a two hundred dollars ($200.00) bond. There is sufficient evidence from which a reasonable mind could conclude that the defendant intended to keep Larry Hafner in jail until he paid two hundred dollars ($200.00) and that he intended to pay over part of that "bond" money to Mr. Carroll and Ms. Cox. There is also substantial evidence that the defendant attempted to avoid any written record which might indicate that he had done something wrong. As a result we hold that there was substantial evidence that the defendant corruptly violated his oath by placing Mr. Hafner in jail without any charge and by keeping him there until he paid two hundred dollars ($200.00).
We wish to point out that even if the defendant was attempting to reach a fair settlement between the victims and Mr. Hafner, he did so without the consent of either party. Mr. Hafner was clearly an unwilling participant in the defendant's settlement scheme. Corruption is defined as, "The act of an official or fiduciary person who unlawfully and wrongfully uses his station or character to procure some benefit for himself or for another person, contrary to duty and the rights of others." Black's Law Dictionary, 311 (Rev. 5th Ed.1979). The evidence in this case supports the conclusion that the defendant, contrary to the rights of Mr. Hafner and at least for the benefit of Mr. Carroll and Ms. Cox, wrongfully used the power of his office to confine Mr. Hafner and obtain from him two hundred dollars ($200.00) for which there was no legal obligation.
We reverse and vacate the opinion of the Court of Appeals and remand this case to that court for the reinstatement of the trial court's judgment.
REVERSED AND REMANDED.